Citation Nr: 1130114	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for dizziness and fainting spells.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



REMAND

The Veteran had active military service from July 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as epilepsies, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran asserts that he has a disability manifested by dizziness and fainting spells that is the result of his active military service.  Specifically, he states that he experienced dizziness and fainting spells when he performed his duties as a gunner aboard B-24 bombers during service.  The Veteran maintains that he has continued to experience similar symptoms since that time.  Therefore, he contends that service connection is warranted.

A review of the Veteran's service treatment records reveals that he was treated for several days in August 1945 after he fainted.  It was noted that the Veteran fainted about one hour after he returned to base from a 10,000-feet gunnery mission.  It was noted the next day that he had a history of eight such episodes during the preceding three years.  The attacks were characterized as epileptiform in nature and it was recommended that the Veteran be eliminated from gunnery school and disqualified for aircrew combat.  Later in August 1945, the incident was described as most likely a cryptogenic epilepsy given the Veteran's history.

Post-service medical records include a May 2007 audiogram from Newport Audiology consultants.  It was noted that the Veteran did not complain of dizziness. However, it was also noted that the Veteran went to the hospital when he got dizzy years ago.  A VA audiological examination was conducted in October 2008.  However, the examination report did not address dizziness or fainting spells.

In January 2009, the Veteran stated that he experiences dizziness and fainting spells on a daily basis.  He stated that he generally did not seek medical help because he did not regard the spells as life threatening.  The Veteran reported that he was hospitalized in 1950 at Humana Hospital in Las Vegas, Nevada, after experiencing a tremendous attack of fainting and dizzy spells.  He stated that he was now under the care of Dr. Amir Shokrae at Pavilion Neurology Medical Group in Orange, California, and that he was scheduled for a brain scan to evaluate the condition.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in conjunction with his claim of service connection for dizziness and fainting spells.  Given that there is evidence of in-service treatment for fainting, evidence of current persistent or recurrent symptoms of a disability, and at least an indication that the two may be linked, the Board finds that the claim should be remanded to schedule the Veteran for a VA examination.  In addition to identifying any current disability manifested by dizziness and fainting spells, the prospective VA examiner should provide a medical nexus opinion in regards to whether any such disability had its onset during or is otherwise attributable to the Veteran's active military service.

As noted previously, the Veteran identified Humana Hospital and Pavilion Neurology Medical Group as facilities with potentially relevant medical evidence.  Although releases were sent to the Veteran regarding the identified facilities in May 2009 and subsequent occasions (that he apparently did not return), it does not appear that an initial request was made to obtain any potentially relevant records.  See 38 C.F.R. § 3.159(c)(1).  A veteran must authorize the release of records in a form acceptable to the custodian holding the records if necessary.  38 C.F.R. § 3.159(c)(1)(ii).  VA is not prohibited from requesting records to determine if an authorized release is in fact necessary to obtain the records.  Here, the Veteran has identified the non-Federal custodians, the approximate time periods of treatment, and the general condition for which treatment was provided.  See 38 C.F.R. § 3.159(c)(1)(i).  Therefore, on remand, a record request should be made to the two facilities.

Correspondence in the claims file reflects that the Veteran may not have received the release authorizations for the two facilities because multiple letters to the Veteran were returned as undeliverable.  This includes letters to the address that appears on the most recent correspondence signed by the Veteran (a January 2009 VA Form 9).  It does not appear that the Veteran has provided VA with a valid current address and his address was not located by the RO.  On remand, another attempt should be made to ascertain the Veteran's whereabouts and obtain a current address.  This undertaking is also important given that the Veteran cannot be scheduled for the VA examination if he cannot be contacted.

In his January 2009 VA Form 9, the Veteran requested a hearing before a member of the Board sitting at the RO.  A hearing was scheduled for April 25, 2011.  Letters were sent to the Veteran notifying him of the hearing in March 2011 and April 2011.  He failed to appear at the hearing.  Given the uncertainty regarding his address, he should be asked if he still wants a hearing if he is located.

The Board notes that the Veteran filed an application for benefits in June 2005 that included a claim of service connection for tinnitus.  Correspondence in the claims file reflects that the claim may have been adjudicated by a November 2005 rating decision.  However, no such rating decision is included in the claims file presently before the Board.  If tinnitus has been addressed in a rating decision, a copy of the decision should be associated with the official claims file for sake of completeness.  If a claim of service connection for tinnitus has not been adjudicated, the issue is referred to the agency of original jurisdiction for appropriate action.  

Accordingly, this case is REMANDED for the following actions:

1.  Associate with the clams file a copy of any prior rating decision (possibly dated in November 2005) that adjudicated a claim of service connection for tinnitus.

2.  Take the necessary steps to obtain the Veteran's current mailing address.  If he is located, ask him to identify facilities that have treated him for dizziness and fainting spells, and whether he still desires to provide testimony at a hearing.

3.  Request treatment records from: (1) Humana Hospital in Las Vegas, Nevada, regarding a 1950 hospitalization for dizziness and fainting spells, and (2) Pavilion Neurology Medical Group in Orange, California, regarding treatment for dizziness and fainting spells, and a brain scan.  Obtain a release from the Veteran as necessary and follow the procedures set forth in 38 C.F.R. § 3.159(b)(1).  Notify the Veteran of the results of the record request.  If records are not received from the source, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination to address his claim regarding dizziness and fainting spells.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should take a detailed history regarding the Veteran's complaints of dizziness and fainting spells.  The examiner should identify any current disability manifested by dizziness and fainting spells, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current disability manifested by dizziness and fainting spells that had its onset during, or is otherwise related to, his active military service, particularly the in-service treatment described in the section above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.  Schedule the Veteran for another hearing or return the record to the Board as necessary.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

